Citation Nr: 0403524	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  96-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as bone spurs of both feet.  

3.  Entitlement to service connection for a skin disorder, 
claimed as depigmentation of the arms and legs, to include as 
due to Agent Orange exposure in service.

4.  Entitlement to service connection for a sinus disorder, 
to include as due to Agent Orange exposure in service.

5.  Entitlement to service connection for a neurologic 
disorder, claimed as numbing of the arms and legs, to include 
as due to Agent Orange exposure in service.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral pes planus 
in February 1974.  The veteran was notified of this decision 
in March 1974 but did not file an appeal. 

2.  The evidence received since the February 1974 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  There is no medical evidence which relates the veteran's 
post service foot disorders to his military service.  



4.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

5.  The medical evidence of record does not show a current 
diagnosis of chloracne or any other acneform disease, or 
peripheral neuropathy.  

6.  A skin disorder and recurrent sinusitis are not shown by 
the evidence of record to be related to military service, or 
any incident therein, to include as due to herbicide (Agent 
Orange) exposure.


CONCLUSIONS OF LAW

1.  The February 1974 decision of the RO denying service 
connection for bilateral pes planus is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104(a), 19.129(a) (1972).

2.  Evidence received since the February 1974 RO decision 
denying service connection for bilateral pes planus is not 
new and material, and the veteran's claims for service 
connection for has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  A bilateral foot disorder, to include bone spurs and the 
residuals of bunionectomy, was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

4.  Skin, sinus, and neurologic disorders were not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new law also imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)(2003).

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the VCAA requires 
that VA notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA). 

In this case, VA informed the veteran of the evidence needed 
to substantiate his claims in a letter dated December 2001.  
This letter also informed the veteran of VA's duty to assist 
and which party would be responsible for obtaining which 
evidence.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate the claim, and of VA's duty 
to assist in obtaining evidence, thereby meeting the 
notification requirements of the VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirements of the VCAA were met 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate the claims and that no 
additional assistance would aid in further developing the 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

In this case, the RO has obtained the veteran's service 
medical records, VA medical examinations, and the veteran's 
VA medical treatment records.  VA has fulfilled its duties to 
inform and assist the appellant with the claim.  Accordingly, 
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources are not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of the claims or any substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2003).  

The Board is also aware of the recent Court decision in the 
case of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  In this case, it was held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
the claims in this case had been filed and initial 
adjudications had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no effective remedy 
available given these facts.

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence without prejudice to the 
veteran.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 383 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3rd 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985). 

II.  New and Material Evidence to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a)(b)(d).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show the existence of a current disability; the 
existence of a disease or injury in service; and 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2003).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
bilateral pes planus was filed prior to that date.  
Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the RO denied service connection for bilateral 
pes planus in a February 1974 rating decision and notified 
the veteran of the decision in March 1974.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104(a), 19.129(a) (1972).

The matter under consideration in this case is whether 
bilateral pes planus (flat feet) was incurred, or aggravated, 
during the veteran's active military service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the February 1974 RO decision on 
the merits which is relevant to, and probative of, this 
matter under consideration.  

The evidence of record at the time of the February 1974 
unappealed rating decision which was relevant to the 
veteran's claim for service connection for pes planus for 
service connection was the veteran's service medical records 
and a November 1973 VA examination report.  

The veteran's service medical records reveal a single entry 
dated in April 1967 which states that the "patient want to 
have low quarters [shoes] changed, pes planus . . .  
podiatry."  This is the only entry in the veteran's service 
medical records that refers to pes planus.  Specifically, the 
veteran's entrance and separation examination reports 
indicate that the veteran feet were "normal" on 
examination.  Moreover, in conjunction with the veteran's May 
1968 separation examination report, he completed a report of 
medical history on which he specifically indicated that he 
did not have any complaints of foot trouble.  

In November 1973, a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had "second degree pes planus, with no complaints."  

In this case the evidence submitted since the February 1974 
RO decision that refers to the veteran's bilateral pes planus 
includes VA medical records dated from 1991 to present.  

A July 1991 VA x-ray examination report reveals that the 
veteran had bilateral pes planus, with complaints of plantar 
foot pain.  There was not evidence of spurs or 
calcifications.  A May 1996 VA podiatry treatment record 
reveals that the veteran had severe bilateral pes planus.  He 
was also seen for a preoperative screening for a foot surgery 
to correct a left bunion.  

In August 1997, a VA examination of the veteran's feet was 
conducted.  The examining physician noted that the veteran 
previously had bilateral bunion surgery on the left foot in 
July 1996 and on the right foot in November 1996.  
Examination revealed loss of the arches and some pain to 
palpation of both feet, with no evidence of swelling or 
deformity.  The diagnosis was symptomatic bilateral pes 
planus.  Although it was reported that the veteran stated 
that he had flat feet since birth and that it was made worse 
while in service, there is no indication in the service 
medical records that any pre-existing pes planus underwent an 
increase in severity during military service.  It is clear 
that this statement is based solely on the veteran's own, and 
uncorroborated, recitation of his own medical history.  The 
Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).   

VA podiatry treatment records indicate that the veteran 
underwent bilateral bunion surgeries in 1996.  

In September 1997, the veteran presented sworn testimony at a 
personal hearing before the RO that he entered service with 
flat feet and that they got worse during service.

The evidence submitted since the 1974 unappealed rating 
decision is not "new," as it is merely cumulative of 
evidence that was previously before VA in 1974, i.e. evidence 
of treatment for pes planus.  The additional evidence shows 
only a continuation of such treatment, nothing more.  
Additionally, this evidence is not "material" as it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim as it does not bear directly 
and substantially on whether the veteran's bilateral pes 
planus was incurred in, or aggravated by his active military 
service.  

III.  Service connection for Bone Spurs of Both Feet

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  Moreover, arthritis may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran asserts that he developed a 
bilateral foot disorder other than flat feet, which he claims 
as "bone spurs," during active military service.  The 
veteran's service medical records reveal a single entry dated 
in April 1967 which states that the "patient want to have 
low quarters [shoes] changed, pes planus . . .  podiatry."  
This is the only entry in the veteran's service medical 
records that refers to any complaints involving the veteran's 
feet.  Specifically, the veteran's entrance and separation 
examination reports indicate that the veteran feet were 
"normal" on examination.  Moreover, in conjunction with the 
veteran's May 1968 separation examination report, he 
completed a report of medical history on which he 
specifically indicated that he did not have any complaints of 
foot trouble.  

In November 1973, a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had "second degree pes planus, with no complaints."  

A July 1991 VA x-ray examination report reveals that the 
veteran had bilateral pes planus, with complaints of plantar 
foot pain.  There was no evidence of spurs or calcifications.  
A May 1996 VA podiatry treatment record reveals that the 
veteran had severe bilateral pes planus.  He was also seen 
for a preoperative screening for a foot surgery to correct a 
left bunion.  A May 1996 VA x-ray examination report reveals 
that the veteran had mild osteoarthritis of the first 
metatarsophalangeal joint of the left foot.  Other VA medical 
records dated in 1996 reveal that the veteran required 
surgical treatment of bunions of both feet.   

In August 1997, a VA examination of the veteran's feet was 
conducted.  The examining physician noted that the veteran 
previously had bilateral bunion surgery, with surgery on the 
left foot in July 1996, and on the right foot in November 
1996.  The veteran reported having flat feet since birth and 
that it was made worse while in service.  Examination 
revealed loss of the arches and some pain to palpation of 
both feet with evidence of swelling or deformity.  The 
diagnosis was symptomatic bilateral pes planus.  

In the September 1997 personal hearing before the RO, the 
veteran testified that he entered service with flat feet and 
that they got worse during service.  He also testified that 
this caused "bone spurs."

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral foot disorder, 
claimed as bone spurs of both feet.  The evidence of record 
reveals that the veteran's feet were normal on separation 
examination in 1968 and that he indicated on report of 
medical history that he had no complaints of foot trouble.  
In 1973, a VA examination indicated that the veteran had 
asymptomatic pes planus, but no other foot disorder.  The 
1991 VA radiology report reveals that the veteran had 
bilateral pes planus, but that there was no evidence of 
arthritis, bone abnormality, spurs, or calcifications.  In 
1996, the veteran developed bunions on both feet which 
required surgery.  Mild arthritis of the feet was also shown 
in 1996.  Nevertheless, there is no evidence of a foot 
disorder during service or arthritis within 1 year subsequent 
to service discharge, nor is there medical evidence linking 
the veteran current foot disorders to his active military 
service.  As such, service connection for a bilateral foot 
disorder, claimed as bone spurs, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

IV.  Agent Orange Related Claims

Again, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2003).  If the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also not satisfied, 
then the veteran's claim shall fail.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. §  1116(f).  Review of the veteran 
service personnel records confirms that the veteran served in 
the Republic of Vietnam during his period of active military 
service.  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

In this case, the veteran claims that he developed skin, 
sinus, and neurologic disorders, as a result of exposure to 
Agent Orange in service.  There is no indication that the 
veteran had any of the claimed disorders during military 
service.  On the veteran's May 1968 separation examination, 
his skin, sinuses, and neurologic system were all evaluated 
as "normal," with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history, 
the veteran indicated that he had "ear, nose, or throat 
trouble," with hearing loss in one of his ears.  However, 
the veteran did not indicate any complaints of skin or 
neurologic symptoms.  

In November 1973, a VA Compensation and Pension examination 
of the veteran was conducted.  Physical examination revealed 
that no skin pathology was found.  The veteran's nasal 
passages were clear and there was no evidence of sinusitis.  
Neurologic evaluation revealed that the veteran's "motor 
status, coordination, reflexes, sensory status and 
equilibrium" were all normal.

VA treatment records reveal that in March 1994, the veteran 
was treated for cellulitis and contact dermatitis.  In April 
1994, a VA Agent Orange examination of the veteran was 
conducted.  The diagnosis included recurrent sinusitis and 
patches of depigmentation of skin on his arms and other 
areas.  

Although the veteran has met the regulatory presumption of 
active service in the Republic of Vietnam during the Vietnam 
era, no competent medical evidence has been submitted 
demonstrating that any medical disorder due to herbicide 
exposure is present and related to service.  Specifically, 
the evidence of record reveals findings of cellulitis, 
contact dermatitis, areas of depigmentation on his arms, and 
recurrent sinusitis.  There is no medical evidence of record 
providing a diagnosis with regard to the veteran's claims of 
neurologic symptoms in his arms and legs.  Simply put, the 
veteran does not have any of the enumerated disabilities 
which would warrant service connection on a presumptive basis 
based on Agent Orange exposure.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, there is no competent medical evidence 
of record which links any current skin, sinus, or neurologic 
disability that the veteran has, or may have, to his military 
service or to Agent Orange exposure during such service.  As 
such, service connection for these disorders is not 
warranted.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for bilateral pes planus is denied.

Service connection for a bilateral foot disorder, claimed as 
bone spurs of both feet, is denied.  

Service connection for a skin disorder, claimed as 
depigmentation of the arms and legs, to include as due to 
Agent Orange exposure in service, is denied.

Service connection for a sinus disorder, to include as due to 
Agent Orange exposure in service, is denied. 

Service connection for a neurologic disorder, claimed as 
numbing of the arms and legs, to include as due to Agent 
Orange exposure in service, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



